855 F. Supp. 401 (1994)
GEORGE WEINTRAUB & SONS INC., Plaintiff-Appellee,
v.
The UNITED STATES, Defendant-Appellant.
No. 86-03-00417.
Slip Op. No. 94-102.
United States Court of International Trade.
June 24, 1994.[*]
Barnes, Richardson & Colburn, Washington, DC, for plaintiff.
Stuart E. Schiffer, Acting Asst. Atty. Gen., Washington, DC, for defendant.

STIPULATED JUDGMENT ON AGREED STATEMENT OF FACTS
MUSGRAVE, Judge.
These actions, as prescribed by Rule 58.1 of the Rules of the United States Court of International Trade, have been stipulated for judgment on agreed statement of facts in which the parties agree that:
The imported merchandise, consisting of merchandise invoiced as "men's cotton suits," covered by the entries on the attached schedule, is to be reliquidated with a refund to plaintiff of 75% of the difference in duties between the duties actually assessed by the Customs Service under the Column 2 rate of item 379.62, TSUS, of 37.5% ad val., and the duties under plaintiff's claimed provision, the Column 1 rate of item 379.62, TSUS, of 16.5% ad val. It is further agreed that the refund of duties shall include any applicable statutory interest pursuant to 28 U.S.C. § 2644, from the date of the filings of the summonses, until the date(s) the refund is issued. It is further agreed that each party will bear their own costs, fees, and expenses.
All other claims are overruled.
IT IS HEREBY ORDERED that the appropriate Customs Service official(s) shall reliquidate the entries accordingly; and it is further
ORDERED that the opinion and order of the Court of International Trade in Slip Opinion 88-92, dated July 15, 1988, 691 F. Supp. 1449, and the opinion and judgment in Slip Opinion 88-159, dated November 21, 1988, 703 F. Supp. 947, are now moot, and are hereby vacated and set aside.
NOTES
[*]   This order originally entered as an unpublished order on August 22, 1989 is now being published as Slip Op. 94-102.